WERNER, Judge,
concurring in part and dissenting in part:
I concur with the majority opinion as it relates to the findings, but dissent as to the sentence. The Court of Military Appeals *777has consistently held that where court members are importuned, as they were in this case, by argument of counsel to render a certain sentence in order to comply with command desires, policies or directives concerning military discipline, prejudicial error exists. United States v. Grady, 15 M.J. 275 (C.M.A.1983); United States v. Allen, 20 U.S.C.M.A. 317, 43 C.M.R. 157 (1971); United States v. Lackey, 8 U.S.C.M.A. 718, 25 C.M.R. 222 (1958); United States v. Davis, 8 U.S.C.M.A. 425, 24 C.M.R. 235 (1957); United States v. Estrada, 7 U.S.C.M.A. 635, 23 C.M.R. 99 (1957); United States v. Fowle, 7 U.S.C.M.A. 349, 22 C.M.R. 139 (1956). The underlying rationale behind these decisions is that because such error injects the appearance of unlawful command influence into the court’s sentencing deliberations, it raises substantial doubt as to the fairness and impartiality of the proceedings. United States v. Fowle, supra; United States v. Hawthorne, 7 U.S.C.M.A. 293, 22 C.M.R. 83 (1956).
Once the appearance of unlawful command influence has infected the sentencing proceedings because of trial counsel’s improper actions, there is a rebuttable presumption of prejudice. United States v. Johnson, 14 U.S.C.M.A. 548, 34 C.M.R. 328 (1964). This presumption may be overcome if it appears that: “the court members were unaffected in their deliberations”, id. at 551, 34 C.M.R. at 331; or the trial judge took appropriate steps to curb the deleterious effect of the trial counsel’s action, United States v. Grady, and United States v. Lackey, both supra; or the convening authority took appropriate curative action. See United States v. Lackey, and United States v. Fowle, both supra.
I find none of these panacea extant in this case. For one thing, the trial counsel’s argument for the maximum sentence was successful. Second, the military judge took no action to insure that the court members disregarded the improper argument.* Third, the convening authority’s reduction of confinement from six to four months was not motivated by a desire to correct the evil resulting from the trial counsel’s improper argument. Rather, it was based on administrative convenience. The Staff Judge Advocate, in advising the convening authority to exercise clemency, recommended a reduction of confinement because there was “little utility or benefit to the Army to keep [the appellant] in confinement for the full six months when he is only to be discharged at the end of confinement.” Since the prejudice in this case resulted from the trial counsel’s implied demand for a bad-conduct discharge, the error cannot be purged by simply reducing the period of confinement. United States v. Johnson, 1 M.J. 213 (C.M.A.1975).
I would take corrective action in this case by ordering that the bad-conduct discharge be set aside.

 Examples of remedial action include: interruption of counsel and condemnation of his argument, United States v. Nelson, 20 C.M.R. 849 (A.F.B.R.1955); ordering a retraction, United States v. Lackey, 8 U.S.C.M.A. 718, 25 C.M.R. 222 (1958); or comprehensive limiting instructions, United States v. Grady, 15 M.J. 275 (C.M. A. 1983).